Citation Nr: 0941760	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
November 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which granted service connected 
for PTSD and evaluated the disability as 10 percent 
disabling, effective November 19, 2004.

In March 2009, the RO increased the evaluation for PTSD to 30 
percent disabling, effective November 19, 2004.  The Veteran 
is presumed to be seeking the maximum rating available under 
law; hence his appeal as to this issue remains before the 
Board on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

In August 2009, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2009).


FINDINGS OF FACT

During the period from November 19, 2004 to June 6, 2005, the 
Veteran's PTSD was productive of severe disability without 
total occupational and social impairment.

During the period since June 6, 2005, the impairment from the 
Veteran's PTSD has most nearly approximated occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks without reduced reliability and productivity.


CONCLUSIONS OF LAW

The schedular criteria for a disability rating of 70 percent 
for PTSD were met during the period from November 19, 2004 to 
June 6, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2009).

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met at any time since June 
6, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and VA and private 
treatment records.  Additionally, the Veteran was provided VA 
examinations in June 2005 and August 2008 for his PTSD.  The 
Veteran contended in his March 2007 VA Form 9 that his June 
2005 VA examination was inadequate in that he was only in the 
examination room for three minutes and twenty seconds.  
However, the examiner did a thorough and comprehensive 
report, and the Veteran was afforded another VA examination 
in August 2008.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Factual Background

At a VA examination in March 1991, the Veteran was found to 
have mild to moderate PTSD.

In statements dated in November 2004 and January 2005, the 
Veteran's private therapist reported that she had been 
treating the Veteran for PTSD and a personality disorder 
since July 2004.  He began therapy due to depression 
resulting form the end of his marriage and the pending death 
of his mother.  He continued to experience nightmares and 
flashback revolving around his combat experiences.  The 
therapist opined that the Veteran remained in need of long 
term therapy for PTSD, although he was managing his 
depression.

A VA mental health treatment note dated in January 2005, 
shows that the Veteran reported feeling very sick, having 
recently been treated for pneumonia.  He had been through "a 
very rough time" over the last two years due to his divorce 
and the death of his mother.  He reported nightmares and 
combat dreams at least two to three times per week.  He felt 
very depressed.  His speech was normal.  His mood was anxious 
and depressed and his thought content showed depression and 
anxiety.  He had no suicidal thoughts.  His memory and 
judgment were "fair."  His insight was intact.  The 
impression was PTSD.  A GAF of 50 was assigned and he was 
prescribed Zoloft.

He was seen again for VA treatment in March 2005.  He again 
reported that he was anxious.  He continued to report 
depression.  It was recorded that the Veteran reported 
drinking 10 beers a day.  He was to continue on his current 
medication and return to the clinic in three months.  In June 
2005, he denied feeling depressed, although he felt anxious 
at times.  He had quit drinking beer and was no longer taking 
Zoloft.  He was advised to go to a Vet Center for anger 
management, and was to bee seen in three months.  He was 
again given a GAF of 50.

The June 2005 VA examination, shows that the Veteran reported 
continuing flash backs.  He had worked as a painter since 
service and had been regularly employed.  He lived alone 
following a divorce and was described as somewhat reclusive.  
He spent time playing pool, but had not other regular 
activities.  He reported intermittent difficulty falling 
asleep, distressing dreams of Vietnam and efforts to avoid 
associations with similar emotion and memory arousing 
traumas.  He did not have impaired judgment or abstract 
thinking and his memory appeared normal.  He reported no 
panic attacks and his affect, mood and thought processes were 
also found to be normal.  The diagnosis was mild to moderate 
PTSD.  A GAF score of 80 was assigned.

In his July 2006 notice of disagreement, the Veteran reported 
that he suffered from sleep deprivation, nightmares, 
alcoholism, drug addiction, difficulty concentrating and 
anxiety attacks.  He also noted a failed marriage that he 
attributed to PTSD symptoms.

The Veteran was afforded another VA examination in August 
2008.  He reported, as he had on previous examination and 
treatment, that he had had a problem in that his wife had 
been treated for bi-polar disorder and had made several 
suicide attempts.  He reported that she had made a successful 
suicide attempt in January 2006.  He continued to live alone.

He had been working in the same business for a number of 
years as a supervisor in construction.  He was currently 
taking no medication and receiving no treatment.  He said 
that he had intermittent inability to perform activities of 
daily living, and complained of panic attacks, disturbance of 
motivation and mood, and impairment of long and short term 
memory, which he said had been going on for the past 30 
years.

On mental status examination, his appearance, hygiene and 
speech were normal.  He complained of difficulty 
concentrating, finding complex things difficult to do.  He 
reported "intermittent" panic attacks.  He said that he was 
obsessional in that he always had to be on time.  There was 
no impairment in abstract thinking and his judgment appeared 
to be normal.  He was found to have mild impairment of memory 
in that he recalled five digits forward, but only three 
backwards.  Serial sevens were done well.  He still had to 
take a drink to cope with anxiety.

The diagnosis was PTSD.  The GAF was 60.  The examiner 
elaborated that the Veteran had no difficulty performing 
activities of daily living, was able to establish and 
maintain effective work and social relationships, was 
functioning in his family role as a widower; and had no 
difficulty with recreational or leisurely pursuits.

In the present case, the evidence shows that the social and 
industrial impairment from the Veteran's PTSD most nearly 
approximates the occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by the assigned evaluation of 30 percent.  

Analysis

The record does appear to show that the Veteran experienced 
an exacerbation of symptomatology during the period from 
November 19, 2004, when service connection became effective 
until June 6, 2005, when he last received VA treatment.  
During this period, his drinking increased, he reported 
significant depression, and he was given GAF's indicative of 
severe disability.  Resolving reasonable doubt in his favor, 
the Board finds that a 70 percent rating was warranted during 
this period.  A 100 percent rating was not warranted because 
the Veteran remained employed during this period.  Hence, 
total social and occupational impairment was not shown.

By June 6, 2005, his symptoms had begun to improve in that he 
was no longer depressed and the VA examination later in June 
2005, showed significantly less symptomatology than had 
previously been reported.  Mental health professionals who 
provided the VA examinations provided GAF's indicative of 
mild to moderate disability.  

At the most recent VA examination, the Veteran reported some 
of the symptomatology listed in the criteria for a 50 percent 
rating, such as difficulty in understanding complex commands.  
He did not have most of the other examples of symptoms 
indicative of a 50 percent disability.  His speech was 
normal.  He reported intermittent panic attacks, but such 
attacks are contemplated in the criteria for a 30 percent 
rating.  He did not report weekly or more frequent attacks as 
are contemplated in the 50 percent criteria.  Similarly, he 
was fount to have mild memory impairment, but this symptom is 
also contemplated in the 30 percent criteria.  He was 
explicitly found not to have any of the other symptoms listed 
as examples under the 50 percent criteria.  The June 2005 VA 
examination yielded similar findings in this regard.

Overall the evidence does not show occupational and social 
impairment with reduced reliability and productivity during 
the period since June 6, 2005.  The Veteran has been able to 
maintain steady employment throughout the appeal period 
without reports of reduced reliability or productivity, 
notwithstanding the report that he must write down complex 
commands.  The recent examination shows that he has been able 
to maintain employment in a supervisory capacity for years.  
After examining all the evidence, the Board concludes that 
the resulting social and occupational impairment is most 
consistent with the occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks required 
for a 30 percent evaluation, but without either the reduced 
reliability and productivity required for a 50 percent 
rating, deficiencies in most areas required for the 70 
percent rating, or the total occupational and social 
impairment required for the 100 percent rating.  

The Board concludes that the evidence does not support 
assignment of a rating higher than 30 percent for PTSD for 
any portion of the appeal period.


Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested 
by symptomatology contemplated by the rating criteria.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.


Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case there is no evidence that service connected 
disabilities have caused unemployability.  The June 2005 and 
August 2008 examination reports show that the Veteran was 
still gainfully employed, as he had been throughout the 
appeal period.  There has been no allegation or evidence of 
unemployability attributable to the service connected 
disability.  Further consideration of entitlement to TDIU is, 
therefore, not required.


ORDER

A 70 percent initial rating for PTSD during the period from 
November 19, 2004 to June 6, 2005, is granted.

An initial rating in excess of 30 percent for PTSD during the 
period since June 6, 2005 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


